DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20080231704A1( hereinafter Schofield)
US 6250148 B1 (hereinafter Lynam)
US 20160167667 A1 (rain sensor assembly in a recessed housing of a rearview mirror assembly Figs.1, 4 12 )
US 20140041308 A1 (fixing a glazed element into an opening, the abstract and Fig.5)

Claim Objections (Informalities in the Claim)

Claim 1 is objected to because of the following informalities:  The underlined portions missing preposition such as "to".  Appropriate correction is required.

Claim 1. A vehicle glazing panel comprising at least one glazed element and at least one baseplate for a reversible attachment of at least one internal accessory to said glazed element, said baseplate being based on plastics material and having a body, an external face located opposite an internal face of said glazed element, an internal face and a housing for fixing a further accessory opposite the internal face of said glazed 

Allowable Subject Matter, Claim Objection
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
.	The following is an examiner’s statement of reasons for allowability:
The primary reason for allowance of the claim  17 is that it contains additional limitations which when considered in the context of other limitations in the claim, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Other Claims are allowable for similar reason. Claim 18 depends on claim 17.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-21 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 1 recites the limitation "reversible attachment of at least one internal accessories”.  It is not clear what is meant by this, is the attachment is physically able to reverse {like flipping} while attached? Does it mean simply, if anything is connected can be taken out detachably without breaking the attachment {i.e. not integrated, the attaching act can be reversed}. Based on specification’s limited description, examiner would assume this second interpretation for prior art analysis. Claims 2-21 inherit this through their dependents.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield.	


    PNG
    media_image1.png
    813
    582
    media_image1.png
    Greyscale
Fig.66A and B of Schofield has been reproduced below with claimed elements (instant claim) mapped with arrow.

Regarding Claim 1. Schofield teaches a vehicle glazing panel [(Fig.66A-C, 67A-D, 68A-F, para 218-220)] comprising at least one glazed element [(Fig. 67A, windshield 2112)]  and at least one baseplate [(casing 2111a)],  for a reversible attachment of at least one internal accessory [(windshield mounted internal rearview mirror =>internal accessory; para 219-220)] to said glazed element, said baseplate being [(the external face { Fig.68F and the figure copied above} or the outer rim will be on opposite to the internal face of the windshield 2112/glazed element when it is on place {Fig. 68)] , an internal face [(the top surface of the casing 2111a)]  and a housing for fixing a further accessory [(rain sensor teaches further accessory {para 219-220})]  opposite the internal face of said glazed element, wherein said baseplate further comprises a [(2111b, 2111c, 2113)] which includes:	 at least one recessed part [(cavity 2113, para 219)] located inside the body of said baseplate, at least one external protruding part which protrudes further to the exterior than said external face of said baseplate and in a direction of the internal face of said glazed element [(see Fig.66B above)] , and at least one internal protruding [(See Fig.66A above)] .


Schofield does not explicitly shows that the baseplate of the embodiment of Fig.66-68 are made of plastic material and the part is metal  

However, in other embodiments, Schofield teaches “The base and head portions 2011a, 2011b of accessory module 2010, 2010' may comprise plastic material, such as engineering plastics or the like, or may be die cast components, which may be covered with a cosmetic plastic cover” {para 206} “may comprise a die cast piece, such as comprising aluminum or other metallic material or the like, depending on which best meets the desired rigidity and cost criterion of the extension. The two cover pieces may be molded out of a polymeric resin, such as an ABS, a glass filled Nylon or some other engineering grade plastic or the like which may be suitable for the application of accessory module” in {para 202}. Additionally para 105, 153, 156 further provide material choices.  

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of these different embodiments to teach the baseplate of plastic material and the part as metal part, because such combination would have been predictable, because parts with similar functions as the baseplate and metal part, in other 

 
Schofield additionally teaches with respect to claim 2. The vehicle glazing panel as claimed in claim 1, wherein two recessed parts are located on either side of said housing or two external protruding parts are located on either side of said housing or both [(Fig.66B; the cavity 2113 has four recessed walls. Each wall can be considered as one part; because of the alternatives claim language only one of the alternatives teaches the claim)] .

Schofield additionally teaches with respect to claim 3. The vehicle glazing panel as claimed in claim 1, wherein said at least one external protruding part is in contact with the internal face of said glazed element [(see the Fig.66B copied above and Fig.68E)] .

Schofield additionally teaches with respect to claim 4. The vehicle glazing panel as claimed in claim 1, wherein said baseplate is attached to said glazed element using an adhesive material [(para 220; please note the accessory module 2110a can be considered as part of baseplate that includes 2111a; also see para 182)] .

Schofield additionally teaches with respect to claim 5. The vehicle glazing panel as claimed in claim 1, wherein said internal protruding part is an interface for fixing by clipping or by stapling or by fitting or by a quarter-turn rotation [(The Fig.66A & B copied above showed the protruding part is fitting the bottom part to the top part)] .

Schofield additionally teaches with respect to claim 6. The vehicle glazing panel as claimed in claim 1, wherein said metal part is a part in one piece[(see Fig.66A- B)] .

Schofield additionally teaches with respect to claim 7. The vehicle glazing panel as claimed in claim 1, wherein said baseplate is mechanically connected by at least one connecting arm which is made of plastics material and which connects said baseplate to a plate [(Fig.67A; two protrusions on the side and one button on the top {each can be considered as arm} securing the baseplate 2111, Fig.68C)] .

Schofield additionally teaches with respect to claim 8. A baseplate for fixing accessories, for the fixing of a plurality of accessories [(mirror and rain sensor {para 219-220})]  to the glazing panel as claimed in claim 1, said baseplate comprising a metal part which includes:	 at least one recessed part located inside the body of said baseplate, at least one [(see Fig. 66A-B above and analysis of claim 1)] .

Schofield additionally teaches with respect to claim 9. The vehicle glazing panel as claimed in claim 1, wherein the at least one internal accessory is an internal rearview mirror or an internal display screen [(para 219-220)] .

Schofield additionally teaches with respect to claim 10. The vehicle glazing panel as claimed in claim 1, wherein the metal part includes two recessed parts located inside the body of said baseplate [(Fig.66B; the cavity 2113 has four recessed walls. Each wall can be considered as one part)] ..

Schofield additionally teaches with respect to claim 11. The vehicle glazing panel as claimed in claim 1, wherein the further accessory is a sensor [(rain sensor teaches further accessory {para 219-220})].

Schofield additionally teaches with respect to claim 12. The vehicle glazing panel as claimed in claim 1, wherein the metal part includes two external protruding parts [(see the copied figures above)] .

Schofield additionally teaches with respect to claim 13. The vehicle glazing panel as claimed in claim 12, wherein the two external protruding parts are in contact with the internal face of said glazed element [(see Figure 68F and the copied figures above)] .
.

Schofield additionally teaches with respect to claim 14. The vehicle glazing panel as claimed in claim 4, wherein said baseplate is attached to said glazed element a layer of adhesive or at least one double-sided adhesive pad [(para 220; please note the accessory module 2110a can be considered as part of baseplate that includes 2111a; also see para 182, 120, 239)] .



Schofield additionally teaches with respect to claim 16. The vehicle glazing panel as claimed in claim 5, wherein said internal protruding part constitutes an interface for fixing a foot of an internal rearview mirror or an internal display screen.[[(The protruding parts are fitted so that an internal rearview mirror can be set {Fig.68E, the above copied figure and para 219-220})] 


Schofield additionally teaches with respect to claim 19. The vehicle glazing panel as claimed in claim 7, wherein said baseplate is mechanically connected by a plurality of said connecting arms. [(Fig.67A; two protrusions on the side and one button on the top {each can be considered as arm} securing the baseplate 2111, Fig.68C)] .

Schofield additionally teaches with respect to claim 20. The baseplate as claimed in claim 8, wherein the metal part includes two recessed parts located inside the body of said baseplate [(Fig.66B; the cavity 2113 has four recessed walls. Each wall can be considered as one part)] ..

Schofield additionally teaches with respect to claim 21. The baseplate as claimed in claim 8, wherein the metal part includes two external protruding parts which protrude further to the exterior than said external face of said baseplate and in the direction of the internal face of said glazed element [(see Figure 68F and the copied figures above)] .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield in view of Lynam.

Regarding Claim 15: Schofield does not explicitly show wherein the at least one external protruding part has a thickness which is identical to a thickness of said adhesive material.

However, in the same/related field of endeavor, Lynam teaches wherein the at least one external protruding part has a thickness which is identical to a thickness of said adhesive material. [(see Fig.2 and column 6 lines 29-42; the protrusion of 28 protrude the thickness of adhesive 18)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it help the to achieve the direct contact with the windshield which is needed for certain sensor such as rain sensor [(Lynam column 6 lines 29-42)] . 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426